UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1755



GEARLEAN B. PARKER,

                                              Plaintiff - Appellant,

          versus


DR. LIND W. CHINNERY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CA-05-3-4)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gearlean B. Parker, Appellant Pro Se.     Darren Thomas Marting,
LECLAIR RYAN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gearlean B. Parker appeals the district court's order

dismissing her action for lack of subject matter jurisdiction

because she failed to allege any basis for federal jurisdiction.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Parker v. Chinnery, No. CA-05-3-4 (E.D. Va. June 16, 2005).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -